Respondent, a tenant, applied for an order directing appellant, an assignee for the benefit of creditors, to return forthwith, out of funds held by him as assignee, the sum of $450, heretofore deposited as security with respondent’s landlord, the assignor. The Special Term granted respondent’s application. Order reversed, with $10 costs and disbursements, and motion denied, without costs, without prejudice to respondent, if it he so advised, to ascertain the facts and to apply for the relief sought herein. There is no showing that the trust property in its original or altered state, or the fruits thereof, was ever turned over to appellant. Nolan, P. J., Carswell, Wenzel, Schmidt and Beldoek, JJ., concur.